DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. Applicant’s argument that Lin fails to disclose both increasing and decreasing the force based on air pressure being below and above a limit and comparison steps as claimed is not persuasive as discussed below. Applicant’s argument that Miller also fails to disclose these steps is also not persuasive as discussed below.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2, 5-9, and 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lindstad (US 3613805 A), hereinafter Lin, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Lin in light of Miller (US 20180156022 A1).
With respect to claim 1, Lin discloses a method for automatically adjusting a force on a down-the-hole drill bit of a drill string of a mobile drilling machine, comprising: monitoring bit air pressure of the down-the-hole drill bit during an automatic down-the-hole drilling operation (col. 4 ll. 5-18), comparing the monitored bit air pressure to a target air pressure value, the target air pressure value being configured to maintain an effective operation of the down-the- hole drill bit; based on the comparing, determining whether the monitored bit air pressure is below the target air pressure value or above the target air pressure value; and automatically adjusting a force provided to the drill string based on the monitored bit air pressure (col. 2 ll. 55-75, the automatic control system consists of an air pressure sensor which has the value of the reading converted to a negative current which is subtracted from a preset value of a positive bias current (which is a comparison) which determines the regulation of 
If Applicant disagrees that Lin discloses the comparison and feed force steps, Miller discloses these.
Miller discloses comparing air pressure to a target value (pgph. 83), reducing feed force if air pressure exceeds the value (pgph. 44 details feed force being lowered at reduced aggressiveness which means it is raised with rising aggressiveness, pgph. 45 details reducing aggressiveness in response to a parameter exceeding a jam value and increasing aggressiveness when a jam value is not exceeded after a distance or time, and pgph. 76 details that air pressure exceeding a target is a parameter exceeding a jam value).
Therefore, it would have been obvious to one of ordinary skill in the art to use the comparison and feed force adjustment steps of Miller in Lin since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 2, Lin discloses wherein the target air pressure value is a high air pressure value (high pressure air is required to clear cuttings from a hole).
With respect to claim 5, Lin discloses wherein the target air pressure value is a configurable value (col. 5 ll. 1-8).
With respect to claims 6-8, Lin discloses adjusting the force by a force factor (signal at output terminal 48) corresponding to a magnitude of difference between the monitored bit air pressure and the target air pressure value (col. 4 ll. 5-col. 5 l. 73), further comprising increasing the force factor when the monitored bit air pressure is below the target air pressure value (since the signal 48 swings negative at high values and is positive at normal values it increases in response to decreasing pressure and thus it will naturally continue to increase at lower values) and decreasing the force factor when the monitored bit air pressure is above the target air pressure value (since the force factor is negative only when pressure increases above a set value, the force factor will increase when below target and increase when above target as detailed in col. 4 ll. 5-col. 5 l. 73).
With respect to claim 9, Lin discloses holding the force factor at a stored force factor when the monitored bit air pressure is equal to the target air pressure value (col. 4 ll. 68-72).
With respect to claim 25, Miller discloses determining that the monitored bit air pressure is below or above the target air pressure value occurs while maintaining a stored desired force on the down-the-hole drill bit (pgphs. 42-44, feed force being stored as an optimum value or range and dependent upon aggressiveness setting).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin or Lin in light of Miller in light of Venkatsubbarao (US 20180108095 A1), hereinafter Ven.
With respect to claim 4, Lin fails to disclose the inhibiting until the value has stabilized as claimed.
Nevertheless, Ven discloses discarding test values where the monitored value has not stabilized or if the timing is insufficient (pgph. 77)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have discarded pressure spike readings in Lin if the monitored pressure value was not sufficiently stable or if the measurement window was not sufficiently long enough (and thus delayed altering the feed force since the measured value would need to not be discarded in order for the feed force to be adjusted in Lin) in order to disregard non-representative data as taught by Ven (pgph. 77).
With respect to claim 10, these limitations have been discussed in the rejection of claim 1 except for the “when the monitored bit air pressure has stabilized” limitation, which Lin fails to disclose at least in the sense which applicant intends it to be used herein since Lin discloses resuming force application in response to pressure dropping to a safe level in (col. 2 ll. 55-75) which could potentially be 
Nevertheless, Ven discloses discarding test values where the monitored value has not stabilized or if the timing is insufficient (pgph. 77).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have discarded pressure spike readings in Lin if the monitored pressure value was not sufficiently stable or if the measurement window was not sufficiently long enough (and thus delayed altering the feed force since the measured value would need to not be discarded in order for the feed force to be adjusted in Lin) in order to disregard non-representative data as taught by Ven (pgph. 77).
The limitations of claims 13-15 have been rejected supra in the rejection of claims 2, 3, and 5-8.
Claims 16, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin or Lin in light of Miller in light of Brookover (US 7350593 B1), hereinafter Brook.
With respect to claim 16, Lin discloses a mobile drilling machine, comprising: a mast (6) including a mast frame (1); a drill head (11) movably mounted on the mast frame, the drill head controllable to rotate a down-the-hole drill bit (9) mounted on a drill string; an air supply (19) configured to supply air at a bit air pressure to the down-the-hole drill bit, a drill drive assembly (10) configured to apply a force to move the drill head up and down along a length of the mast frame; and a controller (combination of 12, 25, 22, and other components required for automated correction discussed in col. 2 ll. 55-75, col. 4 l. 63 - col. 5 l. 8) configured to: monitor bit air pressure of the down-the-hole-drill bit during an automatic down-the-hole drilling operation; and automatically adjust a force provided to the drill string based on the monitored bit air pressure so that the bit air pressure approaches a target air pressure value (col. 2 ll. 55-75, col. 4 l. 63 - col. 5 l. 8), , increasing force based on the monitored pressure being below the target air pressure value (Lin discloses resuming normal drilling when pressure drops to a safe level which equates to increasing force when air pressure is below a limit in col. 2 ll. 55-
However, Lin fails to disclose the air operating a hammer bit.
Nevertheless, Brook discloses air pressure monitoring and automatic control in a mobile drilling machine where the air is used to operate a hammer bit to make percussive strokes (abstract, Brooks).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a hammer bit in Lin as taught by Brooks since this is the simple substitution of one prior art drilling device for another with predictable results and a reasonable expectation for success.
The limitations of claims 20-23 have been rejected supra in the rejection of claims 2, 3, and 5-8.
With respect to claim 24, Lin discloses wherein: monitoring bit air pressure includes monitoring an air pressure signal (via 22, 25) indicative of air pressure of an air supply line (16) on the down-the-hole drill bit. However, Lin fails to disclose the hydraulic cylinder for adjusting the force. 
Nevertheless, Brook discloses this (100).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a hydraulic cylinder for feed force adjustment in Lin as taught by Brook since this is the simple substitution of one prior art device for another with predictable results and a reasonable expectation for success.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in light of Brook or Lin in light of Miller and Brook as applied to claim 16 above, and further in view of Ven.
With respect to claim 18, Lin fails to disclose the inhibiting until the value has stabilized as claimed.
Nevertheless, Ven discloses discarding test values where the monitored value has not stabilized or if the timing is insufficient (pgph. 77)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have discarded pressure spike readings in Lin if the monitored pressure value was not sufficiently stable or if the measurement window was not sufficiently long enough (and thus delayed altering the feed force since the measured value would need to not be discarded in order for the feed force to be adjusted in Lin) in order to disregard non-representative data as taught by Ven (pgph. 77). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/11/2022